Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 276







State of North Dakota, 		Plaintiff and Appellee



v.



Miguel Angel Rodriguez De La Cruz, 		Defendant and Appellant







No. 20170207







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John C. Irby, Judge.



AFFIRMED.



Per Curiam.



Leah J. Viste, Assistant State’s Attorney, Fargo, ND, for plaintiff and appellee; submitted on brief.



Nicholas D. Thornton and James A. Teigland, Fargo, ND, for defendant and appellant; submitted on brief.

State v. De La Cruz

No. 20170207



Per Curiam.

[¶1]	
Miguel Angel Rodriguez De La Cruz appealed from a criminal judgment entered after a jury found him guilty of patronizing a minor for commercial sexual activity. On appeal, De La Cruz argues the guilty verdict is not supported by sufficient evidence. We conclude the State presented sufficient evidence and summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers